Petition for Writ of Mandamus Denied and Opinion filed April 22, 2016.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-16-00315-CV



             IN RE TURNAROUND LOGISTICS INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-07158

                        MEMORANDUM OPINION

      On April 14, 2016, relator Turnaround Logistics Inc. filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Jaclanel M. McFarland, presiding judge of the 133rd District Court of
Harris County, to vacate her March 28, 2016 order that relator produce James
Baldwin for deposition on April 28, 2016. Relator also has filed an emergency
motion asking this court to stay the deposition of James Baldwin pending this
court’s decision on the petition.

      To obtain mandamus relief, a relator must show both that the trial court
clearly abused its discretion and that relator has no adequate remedy by appeal. In
re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Relator has not established that the trial court clearly abused its discretion.
We therefore deny relator’s petition for writ of mandamus and relator’s emergency
motion to stay the deposition.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices McCally and Brown.




                                         2